Exhibit 10.5

 

EXECUTION VERSION

 

 

 

SERVICING SUPPLEMENT

 

to the

 

AMENDED AND RESTATED SERVICING AGREEMENT

 

dated as of December 1, 2006

 

among

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer with respect to the Collateral Specified Interests

and the 2013-B Reference Pool and as Lender,

 

CAB EAST HOLDINGS, LLC,
CAB WEST HOLDINGS CORPORATION, and
FCALM HOLDINGS CORPORATION,
as Holders of the Collateral Specified Interest Certificates

 

and

 

HTD LEASING LLC,
as Collateral Agent

 

Dated as of October 1, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II DESIGNATION

2

Section 2.1.

Designation

2

 

 

 

ARTICLE III THE SERVICER

2

Section 3.1.

Appointment of Servicer

2

Section 3.2.

Representations of the Servicer

2

Section 3.3.

Representations and Warranties About the Leases and the Leased Vehicles

2

Section 3.4.

Liability of the Servicer; Indemnities

5

Section 3.5.

Purchase Upon Breach

5

Section 3.6.

Collection of Payments

6

Section 3.7.

Servicer May Own Exchange Note and Notes

7

Section 3.8.

Fees and Expenses

7

Section 3.9.

Termination

7

 

 

 

ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

8

Section 4.1.

Bank Accounts

8

Section 4.2.

Deposits and Payments

9

Section 4.3.

Advances.

10

Section 4.4.

Repayment of Advances

11

Section 4.5.

Trust Distribution Account

11

Section 4.6.

Reserve Deposits and Withdrawals

11

 

 

 

ARTICLE V TERMINATION

11

Section 5.1.

Clean-Up Call

11

 

 

 

ARTICLE VI REPORTS AND NOTICES

12

Section 6.1.

Monthly Investor Reports

12

Section 6.2.

Notices and Certificates Received by or Delivered by the Servicer Under the
Servicing Agreement

12

Section 6.3.

Notice of Servicer Event of Default

12

Section 6.4.

Annual Statement as to Compliance

12

Section 6.5.

Compliance with Obligations under Sarbanes-Oxley Act

13

Section 6.6.

Report on Assessment of Compliance with Servicing Criteria and Attestation

13

Section 6.7.

Delivery of Tax Related Information

13

Section 6.8.

Termination of Reporting Obligation

13

Section 6.9.

Authorized Persons of Servicer

14

Section 6.10.

Execution of Securities and Exchange Commission Filings

14

 

 

 

ARTICLE VII MISCELLANEOUS

14

Section 7.1.

Amendments

14

 

i

--------------------------------------------------------------------------------


 

Section 7.2.

Third-Party Beneficiaries of the Servicing Agreement and this Servicing
Supplement

14

Section 7.3.

No Petition

14

Section 7.4.

GOVERNING LAW

15

Section 7.5.

Submission to Jurisdiction

15

Section 7.6.

WAIVER OF JURY TRIAL

15

Section 7.7.

Severability

15

Section 7.8.

Counterparts

15

Section 7.9.

Headings

15

Section 7.10.

Conflict with Servicing Agreement

15

 

 

 

Exhibit A

Schedule of Collateral Leases and Collateral Leased Vehicles in 2013-B Reference
Pool

EA-1

Exhibit B

Form of Monthly Investor Report

EB-1

 

ii

--------------------------------------------------------------------------------


 

SERVICING SUPPLEMENT, dated as of October 1, 2013 (this “Servicing Supplement”),
to the Amended and Restated Servicing Agreement, dated as of December 1, 2006
(the “Servicing Agreement”), among (i) FORD MOTOR CREDIT COMPANY LLC, a Delaware
limited liability company (“Ford Credit”), as servicer with respect to the
Collateral Specified Interests and the 2013-B Reference Pool (in such capacity,
the “Servicer”) and as Lender under the Credit and Security Agreement (in such
capacity, the “Lender”), (ii) CAB EAST HOLDINGS, LLC, a Delaware limited
liability company, CAB WEST HOLDINGS CORPORATION, a Delaware corporation and
FCALM HOLDINGS CORPORATION, a Delaware corporation (together, the “Holding
Companies” and each, a “Holding Company”), as Holders of the Collateral
Specified Interest Certificates and (iii) HTD Leasing LLC, as collateral agent
(in such capacity, the “Collateral Agent”).

 

BACKGROUND

 

Section 2.3 of the Servicing Agreement provides that in connection with the
issuance of an Exchange Note pursuant to the Credit and Security Agreement (as
defined below) and the Exchange Note Supplement (as defined below), the
Servicer, the Lender, the Collateral Agent and each Holding Company may enter
into a supplement to the Servicing Agreement setting forth the specific rights
and duties of the Servicer and the other agreements and undertakings with
respect to the administration and servicing of the 2013-B Reference Pool and the
2013-B Exchange Note.

 

The Series 2013-B Exchange Note will be issued and the 2013-B Reference Pool
will be designated, each pursuant to the Credit and Security Agreement and the
Exchange Note Supplement.

 

The parties wish to enter into this Servicing Supplement to set forth the
additional duties required of the Servicer with respect to the 2013-B Reference
Pool and the 2013-B Exchange Note.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not otherwise defined in this Servicing Supplement are defined in
Appendix 1 to the Exchange Note Supplement to the Credit and Security Agreement
(as defined below), dated as of October 1, 2013 (the “Exchange Note
Supplement”), among CAB East LLC (“CAB East”), as a Borrower, CAB West LLC (“CAB
West”), as a Borrower, and FCALM, LLC (“FCALM” and, together with CAB East and
CAB West, the “Titling Companies”), as a Borrower, U.S. Bank National
Association (“U.S. Bank”), as Administrative Agent, the Collateral Agent, and
Ford Credit, as Lender and Servicer.  Capitalized terms used but not otherwise
defined in this Servicing Supplement or in Appendix 1 to the Exchange Note
Supplement are defined in Appendix A to the Amended and Restated Credit and
Security Agreement, dated as of December 1, 2006 (the “Credit and Security
Agreement”), among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent and Ford Credit, as Lender and
Servicer, or, if not defined in Appendix A, are defined in the related Titling
Company Agreement.  Appendix 1 and Appendix A also contain rules as to usage
applicable to this Servicing Supplement and are incorporated by reference into
this Servicing Supplement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
DESIGNATION

 

Section 2.1.                                 Designation.  The parties designate
the Collateral Leases and Collateral Leased Vehicles listed on Exhibit A to be
the “2013-B Reference Pool” and each Collateral Lease and Collateral Leased
Vehicle included in the 2013-B Reference Pool to be a “Lease” and a “Leased
Vehicle,” respectively.

 

ARTICLE III
THE SERVICER

 

Section 3.1.                                 Appointment of Servicer.  Each
party acknowledges and agrees that the Servicer under the Servicing Agreement
will also act as Servicer under this Servicing Supplement with respect to the
2013-B Reference Pool and the 2013-B Exchange Note and will also act as agent of
any Holding Company, as Holder of the related Collateral Specified Interest
Certificate in the management and control of the Leases and Leased Vehicles and
for all other purposes set forth in this Servicing Supplement and the Servicing
Agreement.  Ford Credit accepts such appointments.

 

Section 3.2.                                 Representations of the Servicer. 
The Servicer has made the representations set forth in Section 3.2 of the
Servicing Agreement on which the Lender, the Holding Companies and the
Collateral Agent have relied, and the 2013-B Exchange Noteholder, in acquiring
the 2013-B Exchange Note, will rely.  Such representations are remade as of the
Exchange Note Issuance Date and will survive the sale, transfer, assignment and
conveyance of the 2013-B Exchange Note to the 2013-B Exchange Noteholder, the
Depositor and the Issuer and the pledge of the 2013-B Exchange Note to the
Indenture Trustee pursuant to the Indenture.  The Servicer additionally
represents and warrants to the Depositor and the Issuer as of the date of this
Servicing Supplement that no selection procedures believed to be adverse to the
2013-B Exchange Noteholder have been utilized in selecting the Leases and Leased
Vehicles included in the 2013-B Reference Pool from other leases and leased
vehicles that meet the criteria specified in Section 3.3.

 

Section 3.3.                                 Representations and Warranties
About the Leases and the Leased Vehicles.  The Servicer represents and warrants
to the Depositor and the Issuer as of the date of this Servicing Supplement and
the 2013-B Closing Date (except as otherwise specified), which representations
and warranties (i) the 2013-B Exchange Noteholder, the Depositor and the Issuer
have relied on in acquiring the 2013-B Exchange Note and (ii) will survive the
sale of the 2013-B Exchange Note to the 2013-B Exchange Noteholder, the
Depositor and the Issuer and the pledge of the 2013-B Exchange Note to the
Indenture Trustee pursuant to the Indenture:

 

(a)                                 New Vehicle.  Each Leased Vehicle was a new
car, light truck or utility vehicle at the beginning of the related Lease;
provided, that a Leased Vehicle that has never been titled and has not been
driven more than 6,000 miles will be deemed to be a new vehicle for purposes of
this representation and warranty.

 

(b)                                 Certificate of Title.  Each Leased Vehicle
was titled in accordance with the related Titling Company Agreement and in a
manner acceptable to the relevant Governmental Authority, or the Servicer has
commenced procedures that will result in such title.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Security Interest in Lease and Leased
Vehicle.  The Collateral Agent has a security interest in each Lease and Leased
Vehicle which was validly created and is a perfected, first priority security
interest, and is noted as lienholder on the certificate of title for each Leased
Vehicle, or the Servicer has commenced procedures that will result in the
perfection of a first priority security interest in the related Leased Vehicle,
including by notation of the lien on the certificate of title.

 

(d)                                 Interest in Lease and Leased Vehicle.  Each
Lease was entered into by a Dealer located in the United States, as lessor, and
a Lessee with a garaging location in an Eligible State, as lessee, and all of
the Dealer’s right, title and interest in such Lease and the related Leased
Vehicle was validly assigned to a Titling Company qualified to hold such Leased
Vehicle.

 

(e)                                  Origination of Leases.  Each Lease was
originated by a Dealer in the ordinary course of its business and has been fully
executed by the parties thereto and at the time of its origination,
substantially complied with the Servicer’s Credit and Collection Policy.

 

(f)                                   Total Payments.  Each Lease (other than an
Advance Payment Plan Lease) provides for Total Payments that include Base
Payments.

 

(g)                                  Compliance with Law.  Each Lease complied
in all material respects at the time it was originated, and as of the date of
this Servicing Supplement will comply in all material respects, with all
requirements of federal, State and local laws.

 

(h)                                 Consents, Licenses, Approvals and
Authorizations.  All material consents, licenses, approvals or authorizations
of, or registrations or declarations with, any Governmental Authority required
to be obtained, effected or given by the Dealer that originated a Lease or the
related Titling Company in connection with (i) the origination of such Lease,
(ii) the execution, delivery and performance by such Dealer of such Lease and
(iii) the acquisition and ownership by the related Titling Company of such Lease
and the related Leased Vehicle, had been duly obtained, effected or given and
were in full force and effect as of such date of origination or acquisition and
remained in full force and effect.

 

(i)                                     Binding Obligation.  Each Lease is on a
form contract that includes rights and remedies allowing the holder to enforce
the obligation and realize on the Leased Vehicle and represents the legal, valid
and binding payment obligation of the related Lessee, enforceable in all
material respects by the holder of the Lease, except as may be limited by
bankruptcy, insolvency, reorganization or other laws relating to the enforcement
of creditors’ rights or by general equitable principles and consumer protection
laws.

 

(j)                                    No Government Lessee.  No Lease is an
obligation of the United States or any State or local government or from any
agency, department, or instrumentality or political subdivision of the United
States or any State or local government.

 

(k)                                 No Commercial Lease.  No Lease is a
commercial lease contract, master lease contract or fleet vehicle lease
contract; provided, that no Lease that is a retail lease contract will breach
this representation solely because the related Lessee is a commercial lessee or
the Leased Vehicle will be used for commercial purposes.

 

3

--------------------------------------------------------------------------------


 

(l)                                     Leases in Force.  As of the Cutoff Date,
no Lease (i) is a Terminating Lease or a Closed Lease or (ii) has been
satisfied, subordinated, rescinded, cancelled or terminated, in whole or in
part.

 

(m)                             No Waiver or Amendments.  No material provision
of a Lease (other than the assessment of a security deposit or a Payment
Extension Fee or the payment of any other amount that, upon collection, would
constitute an Additional Amount, or a default relating to failure by the related
Lessee to pay any such amount) has been affirmatively waived or amended, except
amendments and modifications that are contained in the Lease Files.

 

(n)                                 No Extensions.  As of the Cutoff Date, no
extensions other than Payment Extensions not exceeding three months in the
aggregate under any Lease have been granted.

 

(o)                                 No Defenses.  To the Servicer’s knowledge,
no right of rescission, setoff, counterclaim or defense has been asserted or
threatened with respect to any Lease.

 

(p)                                 No Delinquency or Default.  Except for
payments that are not more than 30 days delinquent as of the Cutoff Date, no
payment defaults (determined in accordance with the Credit and Collection
Policy) exist.

 

(q)                                 Insurance.  Each Lease requires the lessee
to obtain physical damage and liability insurance covering the related Leased
Vehicle.

 

(r)                                    Title.  The applicable Titling Company
has good title, or the Servicer has commenced procedures that will result in
good title, to each Lease and each Leased Vehicle, free and clear of any Liens
other than Permitted Liens.

 

(s)                                   Valid Assignment.  No Lease was originated
in, or is subject to the laws of, any jurisdiction under which the sale and
assignment of such Lease or the related Leased Vehicle to the Titling Company
would be unlawful, void, or voidable.  Each Lease is fully assignable and no
Dealer has entered into any agreement with any Lessee that prohibits, restricts
or conditions the assignment of any portion of a Lease.

 

(t)                                    Chattel Paper.  Each Lease constitutes
either “tangible chattel paper” or “electronic chattel paper” within the meaning
of Section 9-102(a) of the UCC and there is only one original authenticated copy
of each.

 

(u)                                 Maturity of Leases.  Each Lease has an
original Scheduled Lease End Date of no greater than 48 months from its Lease
Date.

 

(v)                                 Peace of Mind.  No Lease that is an Advance
Payment Plan Lease has been identified by the Servicer as qualifying for the
benefits of its “Peace of Mind” program for Lessees who were at least 62 years
of age at Lease inception and who die during the term of the related Lease.

 

(w)                               No Bankruptcy Proceeding.  As of the Cutoff
Date, the Servicer has not received actual notice that the Lessee on any Lease
is a debtor in a bankruptcy proceeding.

 

4

--------------------------------------------------------------------------------


 

(x)                                 No Allocation to Other Specified Interest. 
No Lease or Leased Vehicle has been allocated to any Specified Interest other
than a Collateral Specified Interest.

 

(y)                                 Valid Security Interest.  The Collateral
Agent has a valid security interest, or the Servicer has commenced procedures
that will result in a valid security interest, in the Collateral Leases and the
Collateral Leased Vehicles and all proceeds thereof.

 

(z)                                  Information about Leases.  The information
on the schedule of Collateral Leases and Collateral Leased Vehicles attached as
Exhibit A is true and correct in all material respects as of the Cutoff Date.

 

Section 3.4.                                 Liability of the Servicer;
Indemnities.

 

(a)                                 The Servicer will indemnify, defend and hold
harmless each Titling Company, the Holders of the Collateral Specified Interest
Certificates, the Administrative Agent, the Collateral Agent, the Lender, the
Indenture Trustee and the 2013-B Exchange Noteholder (each, with respect to this
Section 3.4(a), an “Indemnified Person”) in accordance with Section 3.3 of the
Servicing Agreement as well as from and against any and all costs, expenses,
losses, damages, claims and liabilities, arising out of the Servicer’s willful
misconduct, bad faith or negligence.

 

(b)                                 The Servicer will indemnify, defend and hold
harmless the Issuer, the Collateral Agent, the Administrative Agent, the Owner
Trustee and the Indenture Trustee, as applicable, and their respective officers,
directors, employees and agents (each, with respect to this Section 3.4(b), an
“Indemnified Person”) from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of, or incurred in connection with,
the acceptance of or performance by the Servicer of the trusts and duties
contained in this Servicing Supplement, except to the extent that such cost,
expense, loss, damage, claim or liability:  (i) is due to the willful
misconduct, bad faith or negligence of the Indemnified Person, (ii) in the case
of the Owner Trustee, arises from the Owner Trustee’s breach of any of its
representations or warranties set forth in the Trust Agreement or (iii) in the
case of the Indenture Trustee, arises from the Indenture Trustee’s breach of any
of its representations and warranties set forth in the Indenture.

 

(c)                                  In addition to the Indemnified Parties
included in the Servicing Agreement, the Servicer will indemnify the Issuer, the
Owner Trustee and the Indenture Trustee as “Indemnified Parties” pursuant to
Sections 3.3(b), (c) and (d) of the Servicing Agreement.

 

Section 3.5.                                 Purchase Upon Breach.

 

(a)                                 Deposit of Administrative Reallocation
Amount.

 

(i)             If a Responsible Person of the Servicer has actual knowledge, or
receives notice from the 2013-B Exchange Noteholder or the Indenture Trustee, of
a breach of (A) a representation or warranty set forth in Section 3.3 of this
Servicing Supplement, (B) the covenant set forth in Section 3.8(b) of the
Servicing Agreement, (C) the covenant set forth in Section 3.6 of this Servicing
Supplement or (D) the covenant set forth in Section 6.7 of the Servicing
Agreement, in each case, that materially and adversely affects any Lease and
Leased Vehicle, the Servicer will deposit in the Exchange Note Collection
Account an amount equal to the Administrative Reallocation Amount with respect
to each such Lease

 

5

--------------------------------------------------------------------------------


 

and Leased Vehicle as of the last day of the second Collection Period following
the Collection Period in which the Servicer obtained actual knowledge, or was
notified, of such breach (or, at the Servicer’s option, the end of the first
Collection Period following the Collection Period in which the Servicer obtained
actual knowledge, or was notified, of such breach) unless, by such last day such
breach has been cured in all material respects.

 

(ii)          The Servicer may deposit in the Exchange Note Collection Account
an amount equal to the Administrative Reallocation Amount with respect to any
Lease and Leased Vehicle if the Servicer determines, in its sole discretion,
that, as a result of a receivables systems error or receivables systems
limitation or for any other reason, the Servicer is unable to service such Lease
and Leased Vehicle in accordance with the terms of the Servicing Agreement or
this Servicing Supplement.  The Servicer will deposit in the Exchange Note
Collection Account an amount equal to the Administrative Reallocation Amount
with respect to any Lease (and with the related Leased Vehicle) that is an
Advance Payment Plan Lease if the Servicer determines that such Lease qualifies
for the benefit of its “Peace of Mind” program.

 

(iii)       So long as Ford Credit remains the Servicer, the Servicer will
deposit in the Exchange Note Collection Account an amount equal to the
Administrative Reallocation Amount with respect to any Lease and Leased Vehicle
if the Servicer is notified that the Leased Vehicle is no longer owned by a
Titling Company.

 

(iv)      The Servicer will deposit the Administrative Reallocation Amount with
respect to any Lease and related Leased Vehicle that the Servicer is removing
from the 2013-B Reference Pool in accordance with this Section 3.5(a) in the
Exchange Note Collection Account on the Business Day preceding the Payment Date
(or, with satisfaction of the Rating Agency Condition, on the Payment Date)
related to the Collection Period during which such purchase occurs.

 

(b)                                 Reallocation Sole Remedy for Breach.  Except
as provided in Section 3.3, the sole remedy of the Collateral Agent, the 2013-B
Exchange Noteholder, the Indenture Trustee and the holders of the Notes with
respect to a breach of the representations and warranties contained in
Section 3.3 is as set forth in Section 3.5(a).

 

(c)                                  Reallocation of Purchased Leases and Leased
Vehicles.  Upon the deposit of the Administrative Reallocation Amount for any
Lease and Leased Vehicle pursuant to Section 3.5(a), such Lease and Leased
Vehicle will be reallocated to the Revolving Facility Pool at the direction of
the Servicer and will no longer be included in the 2013-B Reference Pool.

 

Section 3.6.                                 Collection of Payments.  The
Servicer may grant extensions, waivers, rebates, modifications or adjustments
with respect to any Collateral Lease, except that if (a) after the Cutoff Date,
the Servicer modifies the amount of the Base Payment due with respect to any
Lease or (b) after the Cutoff Date, the Servicer grants a Payment Extension or
Term Extension that extends any Lease past the Final Scheduled Payment Date for
the most junior Class of Notes, the Servicer will reallocate such Lease and the
related Leased Vehicle to the Revolving Facility Pool in accordance with
Section 3.5, except, in either case, to the extent that any such modification is
required by law or court order.

 

6

--------------------------------------------------------------------------------


 

Section 3.7.                                 Servicer May Own Exchange Note and
Notes.  The Servicer, and any Affiliate of the Servicer, may, in its individual
or any other capacity, become the owner or pledgee of the 2013-B Exchange Note
and/or the Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise provided in the Servicing
Agreement, this Servicing Supplement, the Credit and Security Agreement and the
Indenture.  Except as set forth in the Servicing Agreement, this Servicing
Supplement or in the other 2013-B Basic Documents, Notes so owned by or pledged
to the Servicer or such Affiliate will have an equal and proportionate benefit
under the Servicing Agreement and this Servicing Supplement.

 

Section 3.8.                                 Fees and Expenses.

 

(a)                                 Reference Pool Servicing Fee.

 

(i)             The “Reference Pool Servicing Fee” will, with respect to a
Collection Period, be an amount equal to the sum of (A) the product of:
(1) one-twelfth of 1.00%; times (2) the Pool Balance as of the last day of the
preceding Collection Period (or the Cutoff Date for the first month) plus
(B) the portion of the Reference Pool Servicing Fee for the immediately
preceding Collection Period, if any, that was not paid on the related Payment
Date.

 

(ii)          The Reference Pool Servicing Fee will be payable solely from, and
the right of the Servicer to receive the Reference Pool Servicing Fee will be
limited in recourse to, the Collections and other amounts applied to the payment
of such fee pursuant to the Exchange Note Supplement.

 

(b)                                 Investment Earnings.  As provided in
Section 4.2, the Servicer will be entitled to receive investment earnings on
funds in the Bank Accounts as additional compensation for the performance of its
duties under this Servicing Supplement, and losses, if any, and investment
expenses resulting from the investment of funds in the Bank Accounts will be
charged to the Servicer.

 

(c)                                  Additional Amounts.  As additional
compensation for the performance of its duties under the Servicing Agreement and
this Servicing Supplement and as reimbursement for expenses incurred in
connection with such performance, the Servicer will be entitled to retain for
its own account all Additional Amounts (or to withdraw and retain any Additional
Amounts that nevertheless have been deposited into the Exchange Note Collection
Account).  All Additional Amounts are the property of the Servicer.

 

Section 3.9.                                 Termination.  This Servicing
Supplement will be terminated in the event that the Servicing Agreement is
terminated in accordance therewith and may also be terminated at the option of
the Servicer or the Holding Companies at any time following the payment in full
of the 2013-B Exchange Note; provided, that the rights and obligations of the
parties to this Servicing Supplement under Section 3.4 will survive any such
termination.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

 

Section 4.1.                                 Bank Accounts

 

(a)                                 Establishment of Bank Accounts.  On or
before the Exchange Note Issuance Date, the Servicer will establish four
segregated trust accounts, each in the name of the Indenture Trustee at a
Qualified Institution or a Qualified Trust Institution, to be designated as:

 

(i)                       “The Bank of New York Mellon, as Indenture Trustee, as
secured party for Ford Credit Auto Lease Trust 2013-B” that will be designated
as the “Exchange Note Collection Account;”

 

(ii)                    “The Bank of New York Mellon, as Indenture Trustee, as
secured party for Ford Credit Auto Lease Trust 2013-B” that will be designated
as the “Collection Account;”

 

(iii)                 “The Bank of New York Mellon, as Indenture Trustee, as
secured party for Ford Credit Auto Lease Trust 2013-B” that will be designated
as the “Principal Payment Account;” and

 

(iv)                “The Bank of New York Mellon, as Indenture Trustee, as
secured party for Ford Credit Auto Lease Trust 2013-B” that will be designated
as the “Reserve Account.”

 

Initially, the Exchange Note Collection Account will be account number 894242,
the Collection Account will be account number 894241, the Principal Payment
Account will be account number 894243 and the Reserve Account will be account
number 894244 and each such account will include any successor or replacement
accounts thereto.

 

(b)                                 Control of the Bank Accounts.  Each of the
Bank Accounts with respect to the 2013-B Reference Pool will be under the sole
dominion and control of the Indenture Trustee, as secured party for the benefit
of the 2013-B Secured Parties, so long as the Bank Accounts remain subject to
the Lien of the Indenture; provided, that, (i) following the payment in full of
the Notes and the release of the Bank Accounts from the Lien of the Indenture,
the Exchange Note Collection Account will be under the sole dominion and control
of the Collateral Agent and (ii) following the payment in full of the 2013-B
Exchange Note, the Exchange Note Collection Account will be under the sole
dominion and control of the Borrowers.  However, the Servicer may make deposits
to or request the Indenture Trustee (or, after the Note Balance of the Notes has
been reduced to zero, the Collateral Agent, and following the payment in full of
the 2013-B Exchange Note, the Borrowers) to make deposits to or withdrawals from
the Exchange Note Collection Account in accordance with the Exchange Note
Supplement, the Credit and Security Agreement, the Servicing Agreement and this
Servicing Supplement.  All monies deposited in the Exchange Note Collection
Account pursuant to the Exchange Note Supplement, the Credit and Security
Agreement, the Servicing Agreement or this Servicing Supplement will be held
(i) until the Note Balance of the Notes has been reduced to zero and the Bank
Accounts have been released from the Lien under the Indenture, by the Indenture
Trustee, (ii) until the payment in full of the 2013-B Exchange Note, by the
Collateral Agent and (iii) following the payment in full of the 2013-B Exchange
Note, by or on behalf of the Borrowers, and in each case will be applied only
upon the terms and conditions of the 2013-B Basic Documents, as applicable.  The
authority of the Servicer

 

8

--------------------------------------------------------------------------------


 

to make deposits to the Bank Accounts is revocable at any time (i) by the
Indenture Trustee until the Note Balance of the Notes has been reduced to zero,
(ii) then, by the Collateral Agent until the payment in full of the 2013-B
Exchange Note and (iii) thereafter by the Borrowers.

 

(c)                                  Agreement with Depository Institution.  The
Bank Accounts will only be established at a Qualified Institution or Qualified
Trust Institution that complies with the requirements set forth in
Section 5.2(d) of the Servicing Agreement.

 

Section 4.2.                                 Deposits and Payments.

 

(a)                                 If Ford Credit’s short term unsecured debt
is rated at least “P-1” by Moody’s and “F1” by Fitch (this rating requirement,
the “Monthly Remittance Required Ratings”), Ford Credit may remit 2013-B
Collections on the Business Day preceding each Payment Date, or with
satisfaction of the Rating Agency Condition, on each Payment Date.

 

(b)                                 If Ford Credit’s short term unsecured debt
is not rated at least equal to the Monthly Remittance Required Ratings or a
Servicer Event of Default occurs, the Servicer will remit to the Exchange Note
Collection Account:

 

(i)                       on the Exchange Note Issuance Date, an amount equal to
the sum of (A) the Cutoff Date Payahead Amount and (B) all Active Lease
Proceeds, Terminating Lease Proceeds and Closed Lease Proceeds (in each case
excluding Recoveries) that are Posted during the period from and including the
Cutoff Date to and including the second Business Day preceding the 2013-B
Closing Date;

 

(ii)                    following the Exchange Note Issuance Date, an amount
equal to all Active Lease Proceeds, Terminating Lease Proceeds and Closed Lease
Proceeds (in each case excluding Recoveries) within two Business Days after the
Posting Date for such amounts (including any such amounts Posted on the Business
Day preceding the Exchange Note Issuance Date and on the Exchange Note Issuance
Date); and

 

(iii)                 all Administrative Reallocation Amounts, Active Lease
Advances, Payment Extension Fees and Recoveries with respect to any Collection
Period no later than the Business Day preceding the following Payment Date or,
with satisfaction of the Rating Agency Condition, the following Payment Date.

 

(c)                                  Pending deposit in the Exchange Note
Collection Account, the Servicer is not required to segregate 2013-B Collections
or Payaheads from its own funds.

 

(d)                                 So long as Ford Credit remains the Servicer,
Ford Credit, as Servicer, may make the deposits required by Section 4.2(a) net
of:

 

(i)                       Reference Pool Servicing Fees to be distributed
pursuant to Section 3.8(a) to the Servicer with respect to such Collection
Period; and

 

(ii)                    Advance Reimbursement Amounts that the Servicer is
permitted to retain pursuant to Section 4.3(b).

 

9

--------------------------------------------------------------------------------


 

Section 4.3.                                 Advances.

 

(a)                                 Advances by the Servicer.  The Servicer will
make an advance for each Active Lease other than an Advance Payment Plan Lease
and each Collection Period if, for such Lease and such Collection Period, the
scheduled Base Payment exceeds the sum of (A) Active Lease Proceeds (which may
be positive or negative) plus (B) the Payahead Draw, by depositing the amount of
such excess (equal to the Active Lease Advance) into the Exchange Note
Collection Account on the Business Day preceding the Payment Date immediately
following such Collection Period or, with satisfaction of the Rating Agency
Condition, on such Payment Date.  However, the Servicer will be required to make
Active Lease Advances only to the extent that the Servicer, in its sole
discretion, determines that such advances will be recoverable from subsequent
2013-B Collections (whether relating to such Lease and Leased Vehicle or any
other Lease or Leased Vehicle) in the manner described in Section 4.3(b).

 

(b)                                 Reimbursement for Outstanding Advances. 
During each Collection Period, the Servicer will be reimbursed for any
outstanding Advance Balance with respect to a Lease for the preceding Collection
Period (or, with respect to the first Collection Period, as of the Cutoff Date)
by retaining the following amounts in the following order of priority (the
amount so due with respect to any Lease and any Collection Period, the “Advance
Reimbursement Amount”):

 

(i)                       first, if such Lease is an Active Lease during such
Collection Period, an amount equal to the lesser of (A) the sum of (1) Active
Lease Proceeds, plus (2) the Administrative Reallocation Amount (if any), minus
(3) the scheduled Base Payment, in each case with respect to such Lease and such
Collection Period and (B) such Advance Balance;

 

(ii)                    second, if such Lease is a Terminating Lease or a Closed
Lease during such Collection Period, an amount equal to the lesser of (A) the
sum of (1) the Terminating Lease Proceeds, plus (2) the Closed Lease Proceeds,
plus (3) the Administrative Reallocation Amount (if any), in each case with
respect to such Lease and such Collection Period and (B) such Advance Balance;
and

 

(iii)                 third, on and after the Collection Period that includes
the Closed Date with respect to such Lease, an amount equal to the lesser of:

 

(A)                               the sum of all Active Lease Proceeds,
Terminating Lease Proceeds, Closed Lease Proceeds and Administrative
Reallocation Amounts (in each case not relating to such Lease) for such
Collection Period; and

 

(B)                               the excess, if any, of (1) such Advance
Balance over (2) the amount retained by the Servicer pursuant to
Section 4.3(b)(ii) for the current Collection Period.

 

The Servicer may instruct the Indenture Trustee, for so long as the Notes are
Outstanding, and thereafter, the Collateral Agent, to withdraw from the Exchange
Note Collection Account and pay to the Servicer any amounts that the Servicer is
entitled to retain pursuant to this Section 4.3(b) to the extent such amounts
have been deposited in the Exchange Note Collection Account.  The Indenture
Trustee or the Collateral Agent, as applicable, may, but is not required to,
request from

 

10

--------------------------------------------------------------------------------


 

the Servicer reasonable documentation (which may be provided by reference to the
Servicer’s books and records) in connection with any such withdrawal
instruction.

 

Section 4.4.                                 Repayment of Advances.  If a
successor Servicer is appointed pursuant to the Servicing Agreement, the
predecessor Servicer will be entitled to receive reimbursement for the Advance
Balances outstanding on the date of termination of such predecessor Servicer in
the manner specified in Section 4.3(b).  Any Advance Reimbursement Amount for
any Lease will be applied (a) first to the Advance Balances outstanding on the
date of termination of such predecessor Servicer and (b) second, to the
remaining portion, if any, of the Advance Balances.

 

Section 4.5.                                 Trust Distribution Account.  The
Depositor may cause the Owner Trustee to establish and maintain a segregated
trust account in the name “U.S. Bank Trust National Association as Owner
Trustee,” that is designated as the “Trust Distribution Account” and will
promptly notify the Owner Trustee and the Indenture Trustee after the
establishment of the Trust Distribution Account.  The Trust Distribution Account
will be under the sole dominion and control of the Owner Trustee, except that
the Indenture Trustee may make deposits to the Trust Distribution Account in
accordance with the 2013-B Basic Documents.  All deposits to and withdrawals
from the Trust Distribution Account will be made in accordance with the
Indenture and the Trust Agreement.

 

Section 4.6.                                 Reserve Deposits and Withdrawals.

 

(a)                                 On the 2013-B Closing Date, the Depositor
will deposit, or cause to be deposited, the Required Reserve Amount in the
Reserve Account from the net proceeds of the sale of the Notes.

 

(b)                                 At least two Business Days before each
Payment Date, the Servicer will calculate the Reserve Account Draw Amount for
such Payment Date and will instruct the Indenture Trustee to withdraw such
amount from the Reserve Account and apply it in accordance with Section 5.1 of
the Exchange Note Supplement.

 

(c)                                  At least two Business Days before each
Payment Date, the Servicer will instruct the Indenture Trustee (based on the
most recent Monthly Investor Report) to make the withdrawals, deposits,
distributions and payments required to be made on such Payment Date pursuant to
Section 5.1 of the Exchange Note Supplement and Section 8.2 of the Indenture.

 

ARTICLE V
TERMINATION

 

Section 5.1.                                 Clean-Up Call.

 

(a)                                 If the Note Balance is equal to or less than
5% of the initial aggregate Note Balance on the last day of any Collection
Period, the Servicer has the option to purchase the 2013-B Exchange Note in
whole but not in part.  The Servicer may exercise its option to purchase the
2013-B Exchange Note by (i) notifying the Collateral Agent, the Borrowers, the
Owner Trustee, the Administrative Agent, the Indenture Trustee and the Rating
Agencies at least ten days prior to the Payment Date related to such Collection
Period (which Payment Date will be the Exchange Note Purchase Date) and
(ii) depositing in the Exchange Note Collection Account an amount equal

 

11

--------------------------------------------------------------------------------


 

to the Exchange Note Purchase Price in immediately available funds by 10:00 a.m.
(New York City time) on the Business Day preceding the Exchange Note Purchase
Date (or, with satisfaction of the Rating Agency Condition, on the Exchange Note
Purchase Date).  Notwithstanding the foregoing, the Servicer will not be
permitted to purchase the 2013-B Exchange Note unless the Exchange Note Purchase
Price, together with amounts in the Collection Account, is greater than or equal
to the sum of (A) the Note Redemption Price for the Notes and (B) all fees and
expenses of the Issuer, including all amounts due to the Indenture Trustee under
the Indenture.

 

(b)                                 For so long as the Servicer and the Lender
under the Credit and Security Agreement are the same entity, upon purchase of
the 2013-B Exchange Note by the Servicer pursuant to Section 5.1(a), the
Servicer may, by notice to the Borrowers, the Lender, the Collateral Agent and
the Administrative Agent, request that the 2013-B Exchange Note be cancelled and
the Leases and related Leased Vehicles be reallocated to the Revolving Facility
Pool.

 

ARTICLE VI
REPORTS AND NOTICES

 

Section 6.1.                                 Monthly Investor Reports.  At least
two Business Days before each Payment Date, the Servicer will deliver to the
Owner Trustee, the Indenture Trustee, the Note Paying Agent, the Depositor and,
if requested, the Rating Agencies, a servicing report substantially in the form
of Exhibit B (the “Monthly Investor Report”) for the preceding Collection Period
and such Payment Date.  A Responsible Person of the Servicer will certify that
the information in the Monthly Investor Report is accurate in all material
respects.

 

Section 6.2.                                 Notices and Certificates Received
by or Delivered by the Servicer Under the Servicing Agreement.  The Servicer
will deliver any notice or certificate received by it or delivered by it under
the Servicing Agreement to the Owner Trustee and the Indenture Trustee within
five Business Days of such receipt or delivery by the Servicer.

 

Section 6.3.                                 Notice of Servicer Event of
Default.  The Servicer will notify the Depositor, the Owner Trustee, the
Indenture Trustee and each Rating Agency of any Facility Servicer Event of
Default or Exchange Note Servicer Event of Default or any event that with the
giving of notice or lapse of time, or both, would become a Facility Servicer
Event of Default or Exchange Note Servicer Event of Default, no later than five
Business Days after a Responsible Person of the Servicer obtains actual
knowledge of such event.

 

Section 6.4.                                 Annual Statement as to Compliance. 
To the extent required by Regulation AB, the Servicer will deliver to the
Depositor, the Owner Trustee, the Indenture Trustee and each Rating Agency
within 90 days after the end of each year beginning with the year after the
2013-B Closing Date, an Officer’s Certificate, dated as of December 31 of the
preceding year, signed by a Responsible Person of the Servicer to the effect
that (i) a review of the Servicer’s activities during the preceding year (or, in
the case of the first certificate, the portion of the preceding year since the
2013-B Closing Date) and of its performance under this Agreement has been made
under such Responsible Person’s supervision and (ii) to such Responsible
Person’s knowledge, based on such review, the Servicer has fulfilled in all
material respects all of its obligations under this Agreement throughout such
year (or applicable portion of such year), or, if there has been a failure to
fulfill any such obligation in any material respect, specifically identifying
each such failure known to

 

12

--------------------------------------------------------------------------------


 

such Responsible Person and the nature and status of such failure.  The
Officer’s Certificate referred to in this Section 6.4 is deemed to be the
Officer’s Certificate required under Section 9.3 of the Servicing Agreement.  A
copy of the Officer’s Certificate referred to in this Section 6.4 may be
obtained by any Noteholder or Person certifying it is a Note Owner by a request
in writing to the Indenture Trustee at its Corporate Trust Office.

 

Section 6.5.                                 Compliance with Obligations under
Sarbanes-Oxley Act.  If directed by the Indenture Administrator, the Servicer
will prepare, execute and deliver all certificates or other documents required
to be delivered by the Issuer pursuant to the Sarbanes-Oxley Act of 2002.

 

Section 6.6.                                 Report on Assessment of Compliance
with Servicing Criteria and Attestation.  The Servicer will:

 

(i)                       deliver to the Depositor, the Owner Trustee, the
Indenture Trustee and each Rating Agency, a report, dated as of December 31 of
the preceding year, on its assessment of compliance with the minimum servicing
criteria during the preceding year, including disclosure of any identified
material instance of non-compliance identified by the Servicer, as specified by
Rule 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB under
the Securities Act; and

 

(ii)                    cause a firm of registered public accountants that is
qualified and independent within the meaning of Rule 2-01 of Regulation S-X
under the Securities Act to deliver an attestation report that satisfies the
requirements of Rule 13a-18 or Rule 15d-18 under the Exchange Act and Item 1122
of Regulation AB, as applicable, on the assessment of compliance with servicing
criteria with respect to the prior year.  Such attestation report will be
addressed to the board of directors of the Servicer and the Servicer will
deliver copies to the Issuer, the Owner Trustee, the Depositor and the Indenture
Trustee.  Such attestation will be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.  The
firm may render other services to the Servicer, the Depositor or Ford Credit,
but the firm must indicate in each attestation report that it is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act.

 

The reports referred to in this Section 6.6 will be delivered within 90 days
after the end of each year, beginning in the year after the 2013-B Closing
Date.  A copy of the reports referred to in this Section 6.6 may be obtained by
any Noteholder or Person certifying it is a Note Owner by a request in writing
to the Indenture Trustee at its Corporate Trust Office.

 

Section 6.7.                                 Delivery of Tax Related
Information.  To the extent required by law, the Servicer will deliver to the
Owner Trustee for distribution to the holder of the Residual Interest
information for the preparation of such holder’s federal and State income tax
returns.

 

Section 6.8.                                 Termination of Reporting
Obligation.  The Servicer’s obligation to deliver or cause the delivery of
reports under this Article VI, other than tax reports under Section 6.7, will
terminate upon the payment in full of the Notes, including by redemption in
whole as contemplated by Section 10.1 of the Indenture.

 

13

--------------------------------------------------------------------------------


 

Section 6.9.                                 Authorized Persons of Servicer.  On
or prior to the 2013-B Closing Date, the Servicer will provide notice to the
Indenture Trustee and the Owner Trustee specifying (a) each Person who will be
authorized to provide instructions and directions to the Indenture Trustee and
the Owner Trustee on behalf of the Servicer and (b) each Person who is a
Responsible Person with respect to the Servicer, which Persons may be changed
from time to time by notice to the Indenture Trustee and the Owner Trustee.

 

Section 6.10.                          Execution of Securities and Exchange
Commission Filings.  To the extent permitted by law, the Servicer is authorized
to execute and, upon the request of the Issuer (or the Administrator on its
behalf), will execute, on behalf of the Issuer, any Securities and Exchange
Commission filings required to be filed by the Issuer pursuant to Section 7.3 of
the Indenture.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.                                 Amendments.

 

(a)                                 This Servicing Supplement may be amended in
accordance with Section 10.1 of the Servicing Agreement; provided, however, that
the Indenture Trustee will provide or withhold consent with respect to any
proposed amendment to this Servicing Supplement or the Servicing Agreement that
materially affects the rights or obligations of the Servicer with respect to the
Collateral Specified Interests and the 2013-B Reference Pool, only as directed
by the Noteholders of Notes evidencing not less than a majority of the Note
Balance of the Controlling Class.

 

(b)                                 Promptly upon the execution of any such
amendment, (i) the Servicer will deliver a copy of such amendment to the
Indenture Trustee and each of the Rating Agencies and (ii) the Indenture Trustee
will notify each holder of a Note of the substance of such amendment.

 

Section 7.2.                                 Third-Party Beneficiaries of the
Servicing Agreement and this Servicing Supplement.  The Servicing Agreement and
this Servicing Supplement will inure to the benefit of and be binding upon the
parties to this Servicing Supplement and their assigns (including the Holders of
the Collateral Specified Interest Certificates as assignees of the Holding
Companies) as well as any 2013-B Exchange Noteholder, the Owner Trustee and the
Indenture Trustee.

 

Section 7.3.                                 No Petition.  Each party to this
Servicing Supplement covenants that for a period of one year and one day (or, if
longer, any applicable preference period) after payment in full of the Notes,
all Exchange Notes, and all distributions to all Holders of Certificates and all
holders of any other Securities (as defined in the related Titling Company
Agreement) the payments on which are derived in any material part from amounts
received with respect to any Titling Company Assets (as defined in the
applicable Titling Company Agreements), it will not institute against, or join
any Person in instituting against, the Issuer, the Depositor, any Holding
Company, any Titling Company, or the Holders of the Collateral Specified
Interest Certificates any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the 2013-B Exchange Note, the Notes, this Servicing Supplement or any of the
other 2013-B Basic Documents and agrees it will not cooperate with or encourage
others

 

14

--------------------------------------------------------------------------------


 

to file a bankruptcy petition against the Issuer, the Depositor, any Holding
Company, any Titling Company or the Holders of the Collateral Specified Interest
Certificates during the same period.

 

Section 7.4.                                 GOVERNING LAW.  THIS SERVICING
SUPPLEMENT WILL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATION LAWS OF THE
STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Section 7.5.                                 Submission to Jurisdiction.  Each
party to this Servicing Supplement submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State Court sitting in New York, New York for purposes of all legal
proceedings arising out of or relating to this Servicing Supplement or the
transactions contemplated by this Servicing Supplement or by the other 2013-B
Basic Documents.  Each party to this Servicing Supplement irrevocably waives, to
the fullest extent it may do so, any objection that it may now or hereafter have
to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum.

 

Section 7.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
TO THIS SERVICING SUPPLEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SERVICING SUPPLEMENT, THE INDENTURE OR ANY
OTHER 2013-B BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS SERVICING
SUPPLEMENT, THE INDENTURE OR ANY SUCH OTHER 2013-B BASIC DOCUMENT.

 

Section 7.7.                                 Severability.  If any one or more
of the covenants, agreements, provisions or terms of this Servicing Supplement
is held invalid, illegal or unenforceable, then such covenants, agreements,
provisions or terms will be deemed severable from the remaining covenants,
agreements, provisions or terms of this Servicing Supplement and will in no way
affect the validity, legality or enforceability of the other provisions of this
Servicing Supplement.

 

Section 7.8.                                 Counterparts.  This Servicing
Supplement may be executed in any number of counterparts, each of which will be
an original, and all of which will together constitute one and the same
instrument.

 

Section 7.9.                                 Headings.  The various headings in
this Servicing Supplement are included for convenience only and will not affect
the meaning or interpretation of any provision of this Servicing Supplement.

 

Section 7.10.                          Conflict with Servicing Agreement.  In
the event of any conflict between this Servicing Supplement (or any portion
thereof) and the Servicing Agreement, the terms of this Servicing Supplement
will prevail.

 

[Remainder of Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Servicer with respect to the Collateral Specified Interests and the 2013-B
Reference Pool and as Lender

 

 

 

 

 

By:

/s/ Samuel P. Smith

 

 

Name: Samuel P. Smith

 

 

Title: Assistant Treasurer

 

 

 

CAB EAST HOLDINGS, LLC,

 

 

acting with respect to its Series of limited liability company interests
designated as the “Collateral Series,” as Holder of a Collateral Specified
Interest Certificate

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name: Susan J. Thomas

 

 

Title: Secretary

 

 

 

 

 

CAB WEST HOLDINGS CORPORATION,

 

 

acting with respect to its Series of limited liability company interests
designated as the “Collateral Series,” as Holder of a Collateral Specified
Interest Certificate

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name: Susan J. Thomas

 

 

Title: Secretary

 

[Signature Page to Servicing Supplement]

 

--------------------------------------------------------------------------------


 

 

FCALM HOLDINGS CORPORATION,

 

 

acting with respect to its Series of limited liability company interests
designated as the “Collateral Series,” as Holder of a Collateral Specified
Interest Certificate

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name: Susan J. Thomas

 

 

Title: Secretary

 

 

 

 

 

HTD LEASING LLC,

 

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name: Melissa A. Rosal

 

 

Title: Vice President

 

 

AGREED AND ACCEPTED BY:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Titling Company Registrar with

 

 

respect to each of the Titling Companies,

 

 

on behalf of the Titling Companies

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

 

Name: Melissa A. Rosal

 

 

Title: Vice President

 

 

[Signature Page to Servicing Supplement]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED FOR

 

 

PURPOSES OF SECTION 7.1(a) BY:

 

 

 

FORD CREDIT AUTO LEASE TRUST 2013-B

 

 

 

By:

U.S. Bank Trust National Association,

 

 

not in its individual capacity but solely as

 

 

Owner Trustee of Ford Credit Auto Lease

 

 

Trust 2013-B

 

 

 

 

 

By:

/s/ Annette Morgan

 

 

Name: Annette Morgan

 

 

Title: Assistant Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

 

not in its individual capacity but solely as

 

 

Indenture Trustee

 

 

 

By:

/s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title: Vice President

 

 

[Signature Page to the Servicing Supplement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule of Collateral Leases and Collateral Leased Vehicles in 2013-B Reference
Pool

 

(On File with Collateral Agent)

 

EA-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form Of Monthly Investor Report

 

EB-1

 

--------------------------------------------------------------------------------


 

Ford Credit Auto Lease Trust 20    -   

Monthly Investor Report

 

Transaction Month

Payment Date        ,     

Collection Period          ,    

 

 

I.     SUMMARY

 

 

 

Initial Balance

 

Beginning of Period
Balance

 

End of Period
Balance

 

End of Period Factor

 

20    -    Reference Pool Balance

 

 

 

$

 

 

$

 

 

$

 

 

Total Note Balance

 

 

 

$

 

 

$

 

 

$

 

 

Total Overcollateralization

 

 

 

$

 

 

$

 

 

$

 

 

20    -    Exchange Note Balance

 

 

 

$

 

 

$

 

 

$

 

 

20    -    Exchange Note Overcollateralization

 

 

 

$

 

 

$

 

 

$

 

 

 

Overcollateralization

 

 

 

Beginning of Period

 

End of Period

 

20    -   Reference Pool Balance as a % of Total Note Balance  

 

 

%

 

%

20    -   Reference Pool Balance as a % of 20    -   Exchange Note Balance  

 

 

%

 

%

 

 

 

Note Interest Rate

 

Initial Balance

 

Beginning of Period
Balance

 

End of Period
Balance

 

End of Period
Factor

 

Class    -    Note

 

 

%

 

 

$

 

 

$

 

 

$

 

 

Class    -    Note

 

 

%

 

 

$

 

 

$

 

 

$

 

 

Class    -    Note

 

 

%

 

 

$

 

 

$

 

 

$

 

 

Class    -    Note

 

 

%

 

 

$

 

 

$

 

 

$

 

 

Class     Note

 

 

%

 

 

$

 

 

$

 

 

$

 

 

Total

 

 

 

 

 

$

 

 

$

 

 

$

 

 

 

 

 

Principal Payments

 

Interest Payments

 

Total Payments

 

 

 

Actual

 

per $1000 Face

 

Actual

 

per $1000 Face

 

Actual

 

per $1000 Face

 

Class    -    Note

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -    Note

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -    Note

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -    Note

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Class     Note

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Total

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

II.    POOL INFORMATION

 

 

 

 

 

 

 

Residual Portion of

 

20    -    Reference Pool Balance

 

Lease Balance

 

Securitization Value

 

Securitization Value

 

Beginning of Period

 

$

 

 

$

 

 

$

 

 

Change

 

$

 

 

$

 

 

$

 

 

End of Period

 

$

 

 

$

 

 

$

 

 

 

Residual Portion of Securitization Value as % of Securitization Value at end of
period                               %

 

Number of Leases

 

At Cutoff Date

 

Terminations in Prior

 

Beginning of Period

 

Terminations in

 

 

 

 

 

 

 

Periods

 

 

 

Current Period

 

End of Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning of Period

 

End of Period

 

 

Weighted Average Remaining Term to Maturity In Months

 

1

--------------------------------------------------------------------------------


 

Ford Credit Auto Lease Trust 20    -   

Monthly Investor Report

 

Transaction Month

Payment Date        ,     

Collection Period          ,    

 

 

Delinquent Leases

 

 

 

Number of Leases

 

Securitization Value

 

% of End of Period
Reference Pool Balance

 

31 - 60 Days Delinquent

 

 

 

$

 

 

 

%

61 - 90 Days Delinquent

 

 

 

$

 

 

 

%

91 - 120 Days Delinquent

 

 

 

$

 

 

 

%

Over 120 Days Delinquent

 

 

 

$

 

 

 

%

Total Delinquent Leases

 

 

 

$

 

 

 

%

 

Prepayment Speed

 

Current Period

 

Cumulative

 

 

 

 

%

 

%

 

III.  EXCHANGE NOTE COLLECTIONS AND DISTRIBUTIONS

 

Collections

 

Rent Payments

 

$

 

 

plus: Payoffs

 

$

 

 

plus: Other (including extension fees, excess charges, etc.)

 

$

 

 

minus: Payaheads

 

$

 

 

plus: Payahead Draws

 

$

 

 

plus: Advances

 

$

 

 

minus: Advance Reimbursement Amounts

 

$

 

 

plus: Administrative Removal Amounts

 

$

 

 

plus: Net Auction Proceeds

 

$

 

 

plus: Recoveries

 

$

 

 

Total Collections

 

$

 

 

Reserve Account Balance Beginning of Period

 

$

 

 

Total Collections Plus Reserve

 

$

 

 

 

Exchange Note Distributions

 

 

 

 

 

 

 

Remaining

 

 

 

 

 

Amount Due

 

Amount Paid

 

Available Funds

 

Shortfall

 

Ref Pool Servicing Fee and Adv Reimbursement

 

$

 

 

$

 

 

$

 

 

$

 

 

20    -   Exchange Note Interest Payment

 

$

 

 

$

 

 

$

 

 

$

 

 

20    -   Exchange Note Principal Payment

 

$

 

 

$

 

 

$

 

 

$

 

 

Shortfall Payment (to cover Notes)

 

$

 

 

$

 

 

$

 

 

$

 

 

Reserve Account Deposit

 

$

 

 

$

 

 

$

 

 

$

 

 

Shared Amounts

 

$

 

 

$

 

 

$

 

 

$

 

 

Remaining Funds Released to Borrowers

 

$

 

 

$

 

 

$

 

 

$

 

 

Total

 

$

 

 

$

 

 

$

 

 

$

 

 

 

2

--------------------------------------------------------------------------------


 

Ford Credit Auto Lease Trust 20    -   

Monthly Investor Report

 

Transaction Month

Payment Date        ,     

Collection Period          ,    

 

 

IV.  AVAILABLE FUNDS AND DISTRIBUTIONS

 

Available Funds

 

 

 

 

20    -    Exchange Note Interest Payment

 

$

 

 

20    -    Exchange Note Principal Payment

 

$

 

 

Shortfall Payment (to cover Notes)

 

$

 

 

Total

 

$

 

 

 

ABS Note Distributions

 

Amount Due

 

Amount Paid

 

Remaining
Available Funds

 

Shortfall

 

Trustee Fees and Expenses

 

$

 

 

$

 

 

$

 

 

$

 

 

Administration Fee

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -     Interest

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -     Interest

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -     Interest

 

$

 

 

$

 

 

$

 

 

$

 

 

Class    -     Interest

 

$

 

 

$

 

 

$

 

 

$

 

 

Total Class Interest

 

$

 

 

$

 

 

 

 

 

$

 

 

First Priority Principal Payment

 

$

 

 

$

 

 

$

 

 

 

 

 

Class     Interest

 

$

 

 

$

 

 

$

 

 

$

 

 

Second Priority Principal Payment

 

$

 

 

$

 

 

$

 

 

 

 

 

Regular Principal Payment

 

$

 

 

$

 

 

$

 

 

$

 

 

Reserve Account Deposit

 

$

 

 

$

 

 

$

 

 

$

 

 

Additional Trustee Fees and Expenses

 

$

 

 

$

 

 

$

 

 

$

 

 

Remaining Funds to Holder of Residual Interest

 

$

 

 

$

 

 

$

 

 

$

 

 

Total

 

$

 

 

$

 

 

$

 

 

$

 

 

 

V.    RECONCILIATION OF ADVANCES AND PAYAHEADS

 

Advances

 

 

 

Beginning of Period Advance Balance

 

$

 

 

plus: Additional Advances

 

$

 

 

minus: Advance Reimbursement Amounts

 

$

 

 

End of Period Advance Balance

 

$

 

 

Payaheads

 

 

 

Beginning of Period Payahead Balance

 

$

 

 

plus: Additional Payaheads

 

$

 

 

minus: Payahead Draws

 

$

 

 

End of Period Payahead Balance

 

$

 

 

 

VI.  RESERVE ACCOUNT

 

Beginning of Period Reserve Account Balance

 

$

 

 

minus: Reserve Account Draw

 

$

 

 

plus: Reserve Deposit from Exchange Note Distributions

 

$

 

 

Reserve Balance after Deposit from Exchange Note

 

$

 

 

plus: Reserve Deposit from Note Distributions

 

$

 

 

End of Period Reserve Account Balance

 

$

 

 

 

 

 

 

Memo: Required Reserve Amount

 

$

 

 

Reserve Shortfall

 

$

 

 

 

3

--------------------------------------------------------------------------------


 

Ford Credit Auto Lease Trust 20    -   

Monthly Investor Report

 

Transaction Month

Payment Date        ,     

Collection Period          ,    

 

 

VII. LEASE TERMINATIONS

 

 

 

Number of Leases

 

Securitization Value

 

 

 

Current Period

 

Cumulative

 

Current Period

 

Cumulative

 

Retained Vehicles

 

 

 

 

 

 

 

 

 

 

 

Early Terminations

 

 

 

 

 

$

 

 

$

 

 

Standard Terminations

 

 

 

 

 

$

 

 

$

 

 

Total Retained

 

 

 

 

 

$

 

 

$

 

 

Returned Vehicles

 

 

 

 

 

 

 

 

 

 

 

Early Terminations

 

 

 

 

 

$

 

 

$

 

 

Standard Terminations

 

 

 

 

 

$

 

 

$

 

 

Total Returned

 

 

 

 

 

$

 

 

$

 

 

Charged Off Leases / Repossessed Vehicles

 

 

 

 

 

$

 

 

$

 

 

Removals by Servicer and Other

 

 

 

 

 

$

 

 

$

 

 

Total Terminations

 

 

 

 

 

$

 

 

$

 

 

 

 

 

Current Period

 

Cumulative

 

Memo: 1) Removals of Leases Terminated in Prior Periods

 

 

 

 

 

2) Number of Lease Scheduled to Terminate

 

 

 

 

 

Return Rate (Returned / Total Terminations)

 

 

%

 

%

Early Termination Rate (Early Terminations / Total Terminations)

 

 

%

 

%

 

Note: An Early Termination is a lease that terminates more than three months
prior to the month in which it is scheduled to terminate.

 

VIII.       GAIN (LOSS) CALCULATIONS

 

 

 

Number of Leases

 

Gain (Loss)

 

 

 

Current Period

 

Cumulative

 

Current Period

 

Cumulative

 

Gain (Loss) on Retained Vehicles

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

$

 

 

 

 

 

 

plus: Payahead draws

 

 

 

$

 

 

 

 

 

 

minus: Unreimbursed Advances

 

 

 

$

 

 

 

 

 

 

minus: Securitization Value of Retained Vehicles

 

 

 

$

 

 

 

 

 

 

Total

 

 

 

$

 

 

 

 

$

 

 

Gain (Loss) Per Retained Vehicle

 

 

 

$

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Gain (Loss) on Returned Vehicles

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

$

 

 

 

 

 

 

plus: Net Auction Proceeds

 

 

 

$

 

 

 

 

 

 

plus: Payahead Draws

 

 

 

$

 

 

 

 

 

 

minus: Unreimbursed Advances

 

 

 

$

 

 

 

 

 

 

minus: Securitization Value of Returned Vehicles

 

 

 

$

 

 

 

 

 

 

Total

 

 

 

$

 

 

 

 

$

 

 

Gain (Loss) Per Returned Vehicle

 

 

 

$

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Credit Gain (Loss) Charged Off / Repossessed Vehicles

 

 

 

$

 

 

 

 

$

 

 

Credit Gain (Loss) Per Charged Off / Repossessed Vehicle

 

 

 

$

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Gain (Loss) on Removals by Servicer and Other

 

 

 

 

 

 

 

 

 

Note: There is no Gain or Loss on Removals by Servicer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recoveries from Leases Closed in Prior Periods

 

 

 

$

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Total Gain (Loss)

 

 

 

$

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Memo: Residual Gain (Loss) on Returned Vehicles

 

 

 

 

 

 

 

 

 

 

Net Auction Proceeds

 

 

 

$

 

 

 

 

 

 

plus: Excess Wear and Use and Excess Mileage Assessed

 

 

 

$

 

 

 

 

 

 

minus: Residual Portion of Securitization Value

 

 

 

$

 

 

 

 

 

 

Total

 

 

 

$

 

 

 

 

$

 

 

Residual Gain (Loss) Per Returned Vehicle

 

 

 

$

 

 

 

 

$

 

 

 

4

--------------------------------------------------------------------------------


 

 

Ford Credit Auto Lease Trust 20    -

Monthly Investor Report

 

Transaction Month

Payment Date        ,     

Collection Period          ,    

 

 

SERVICER CERTIFICATION

THIS REPORT IS ACCURATE IN ALL MATERIAL RESPECTS

 

 

/s/

 

                      , Assistant Treasurer

 

5

--------------------------------------------------------------------------------

 